CAROLINE GUILLARD, Appellant,
v.
JEROME GUILLARD, Appellee.
No. 4D06-170.
District Court of Appeal of Florida, Fourth District.
March 28, 2007.
Rebecca Mercier Vargas, Jane Kreusler-Walsh and Barbara J. Compiani of Kreusler-Walsh, Compiani & Vargas, P.A. and Karen A. Curran of Law Office of Karen A. Curran, West Palm Beach, for appellant.
Jeffrey A. Blaker and Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
WARNER, POLEN and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing